Citation Nr: 0719594	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  99-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In June 1975, the veteran's original claim of entitlement to 
service connection for glaucoma was denied.  The veteran's 
current claim of entitlement to service connection was 
received in July 1998.  By means of a March 1999 rating 
decision, the RO held that new and material evidence had not 
been presented to reopen the claim.  The veteran duly 
appealed.  In April 2005, the matter was certified to the 
Board and the Board held that new and material evidence had 
been presented to reopen the matter of entitlement to service 
connection for glaucoma.

In January 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge.

In April 2005 and June 2006, the Board remanded the matter 
for additional evidentiary development.


FINDING OF FACT

Glaucoma was not shown in service or for many years 
thereafter, and the most probative evidence of record 
indicates that the veteran's current glaucoma is not causally 
related to his active service, or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for glaucoma have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by October 2001 and May 2003 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
        
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding 
entitlement to service connection for glaucoma.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Because a 
preponderance of the evidence is against the claim, any 
potentially contested issue regarding a downstream element is 
rendered moot.  Again, the veteran is not prejudiced by the 
Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that his claims had been instituted pre-VCAA, and the record 
contains a November 2005 supplemental statement of the case 
following the October 2001 and May 2003 letters.  See 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
October 2001 and May 2003 letters.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains numerous VA examination 
reports, detailed below, and a recent one from August 2005.  
Because the latter examination was sufficiently thorough, 
further assessment is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  The record contains VA outpatient reports, a 
statement from private treatment provider Bruce D. Walker 
O.D., certification of blindness from the State of New Jersey 
Department of Human Services, and VA examination reports 
dated in March 1981, January 2002, March 2004, and July 2006.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran alleges entitlement to service connection for 
glaucoma.  He contends that he was exposed to poisonous gases 
during his period of active service, which resulted in 
diminished vision in his left eye.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records, from December 1968 to 
November 1971, include eye examinations upon entry and at 
discharge.  The October 1968 entrance examination recorded 
his eyesight as 20/20.  Upon separation, in November 1971, 
the veteran's eyesight was recorded as 20/35.  There is no 
indication of a diagnosis or complaints of glaucoma.

The Board acknowledges the veteran's allegations that after 
his discharge from service in 1971 he attempted to reenlist; 
however, he reportedly failed the physical due to his 
glaucoma.  The service department has been queried in order 
to obtain records of his reenlistment examination; however, 
in June 2005, they responded that there were no records 
regarding an attempt by the veteran to reenlist in active 
service on or about June 1974 in Raleigh, North Carolina.  
Accordingly, the record contains no evidence of glaucoma 
until many years after his November 1971 discharge.

Post-service medical evidence does not indicate a diagnosis 
of possible glaucoma until nearly ten years after his 
discharge from service.  Upon examination in March 1981, a VA 
examiner noted that the left optic disc appeared to be cupped 
and that there was a possibility of glaucoma.  In September 
1997, the veteran's private physician, Dr. Walker, recounted 
that the veteran had a long history of open angle glaucoma 
and that records indicated that the veteran had been blind in 
the left eye since 1985.  He noted that, in addition to 
having long-standing blindness in the left eye, the veteran 
was also severely visually impaired in the right eye 
secondary to the glaucoma.  

In November 1999, the veteran was certified as blind by the 
New Jersey Commission for the Blind and Visually Impaired.  
In April 2001, the veteran underwent a trabeculectomy with 
mitomycin C due to end stage glaucoma in the right eye.  In 
January 2002, a VA examiner diagnosed the veteran as having 
right eye endstage glaucoma, status post trabeculectomy.  

As noted, there is no indication of a diagnosis of glaucoma 
and its residuals until many years after the veteran's 
discharge from service.  Moreover, there is no indication 
that his current glaucoma is related to his period of 
service.  VA treatment records from November 1990 indicate 
that the veteran's Hooper VOT strongly suggested the 
possibility of organic impairment in the visual perceptual 
field.  The examiner opined that this may be due to the 
veteran's history of polysubstance abuse.  

The Board acknowledges a March 2004 VA examination report 
indicating that the veteran's glaucoma began prior to 1972; 
however, the examiner's conclusion were based upon the 
veteran's history.  The examiner diagnosed the veteran as 
having advanced chronic open angle glaucoma in both eyes, 
blindness due to glaucoma in the left eye, and refractive 
error.  Based on the veteran's history, the examiner 
recounted that the veteran was diagnosed, while on active 
duty, in 1972, as having glaucoma; the examiner indicated 
that he was unaware of the veteran's date of discharge from 
service.  The examiner opined that the onset of glaucoma was 
most likely prior to 1972.  His rationale was that damage 
from glaucoma can occur many months or even years after the 
actual onset of the disease.  The examiner concluded that the 
exact time of onset could not be determined on the basis of 
the veteran's history and he indicated that he had not 
reviewed the veteran's service medical records.   

The Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Further, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court of 
Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical nexus opinion is inadequate when, as 
in this case, it is unsupported by any clinical evidence as a 
predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).

In August 2005, the matter was forwarded for an additional VA 
examination to include a review of the evidence of record.  
The veteran was diagnosed as having blindness in the left eye 
and severe visual field loss in the right eye, both due to 
advanced glaucoma.  The examiner opined that the veteran's 
visual disability was most likely not caused by any event 
related to his military service.  In June 2006, the Board 
remanded the matter because the August 2005 VA examiner 
failed to provide the reasons and bases for his conclusion 
and failed to opine as to whether the veteran's glaucoma 
began in service.  Accordingly, the matter was referred to VA 
optometrist for clarification.  In July 2006, he indicated 
that the veteran's glaucoma was not at least as likely as not 
related to his period of service.  In September 2006, he 
provided the reasons and bases for his conclusion.  He noted 
that the veteran was not diagnosed as having glaucoma until 
after his period of service and that the record was absent 
any indication that his glaucoma was in anyway attributable 
to his period of service.

The Board has considered the veteran's lay contentions that 
his glaucoma began during his period of active service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement.  In conclusion, the Board finds that 
the preponderance of the evidence is against service 
connection for glaucoma.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for glaucoma is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


